           Case 1:19-cr-00893-LAK Document 115
                                           114 Filed 07/30/21
                                                     07/29/21 Page 1 of 1
                                                                        2
                                                                              Eric M. Creizman

                                                                              Direct T 212.209.4358 F 212.409.8385

                              MEMO ENDORSED                                   ECreizman@atllp.com




                                                                              Granted.

                                                                              /s/ Lewis A. Kaplan      /BT 7/30/21
                                                                              United States District Judge




 July 29, 2021

 By ECF and Email
 The Honorable Lewis A. Kaplan
 United States District Judge
 United States District Court
 Southern District of New York
 500 Pearl Street
 New York, New York 10007

 Re:         United States v. Donald LaGuardia, 19-CR-893 (LAK)

Dear Judge Kaplan:

        On behalf of Donald LaGuardia, I am writing to respectfully request that the Court order
a temporary modification to Mr. LaGuardia’s conditions of release to permit him to travel with
his son by car from their home in Lavallette, New Jersey to Blacksburg, Virginia leaving on
Sunday, August 15, 2021, and returning on Tuesday, August 17, 2021. Mr. LaGuardia’s son will
be matriculating at Virginia Tech University, and Mr. LaGuardia would like to help his son
move into student housing. If the Court grants this application, Mr. LaGuardia will promptly
provide Pretrial Services with his confirmed itinerary and contact information.

      I have discussed this application with Assistant United States Attorney Daniel Loss and
SDNY Pretrial Services Officer Dominique Jackson. Both the United States Attorney’s Office
and SDNY Pretrial Services take no position on this request.

         Mr. LaGuardia’s conditions of release include a $1 million personal recognizance bond,
secured by $75,000 in cash plus three properties, and four financially responsible sureties. His
travel is restricted to the District of New Jersey and the Southern and Eastern Districts of New
York. To date, Mr. LaGuardia has complied with all of the conditions of his release.




ARMSTRONG TEASDALE    LLP                          919 THIRD AVENUE, 37TH FLOOR, NEW YORK, NY 10022-3908 T 212.209.4400
                     ArmstrongTeasdale.com
